DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 4/9/20 the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings

4.    The Examiner has approved drawings filed on 4/9/20.


Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3- 7, 10 - 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Belk et al., (US. 6,198,834).
As to claim 1, Belk discloses an electronic apparatus comprising:
a selection unit configured to select any one of a plurality of parameters generated in advance ( see column 4, line 41-45, obtaining at least one image of specimen of meat and analyzing least one image to identify at least one area of interest of specimen of meat to determine at least one characteristic of specimen of meat); and
an analysis unit configured to receive light reflected from food to be analyzed and perform an analysis of spectral data by using the parameter selected by the selection unit, the spectral data indicating spectral intensities (column 4, lines 1-13, 14-38                     ) of a plurality of spectral components (fig 1 element 26 illumination system, column 3, lines 61-67, column 5, lines 62- 67)

As to claim 3, Belk discloses the electronic apparatus according to claim 1, wherein the food to be analyzed is meat, and wherein the analysis unit is configured to discriminate between parts of meat included in the meat to be analyzed by performing the analysis of the spectral data (column 4, lines 15-51, column 8, lines 17-21, 50-67, column 9, lines 1-67, column 10, lines 1-27).
As to claim 4, Belk discloses the electronic apparatus according to claim 3, wherein the analysis unit is configured to output an analysis result based on at least either an area of regions discriminated to be a same part or a degree of distribution of the regions discriminated to be the same part (column 8, lines 59-67, column 9, lines 1-25, column 10, lines 1-56).
As to claim 5, Belk discloses the electronic apparatus according to claim 3, wherein the selection unit is configured to select any one of the plurality of parameters based on a type of the meat (column 9, lines 59-67, column 10, lines 1-56).
As to claim 6, Belk  discloses the electronic apparatus according to claim 5, wherein the selection unit is configured to select any one of the plurality of parameters 
As to claim 7, Belk discloses the electronic apparatus according to claim 3, wherein the selection unit is configured to select any one of the plurality of parameters based on a processing process to be performed on the meat to be analyzed after the analysis by the analysis unit (column 8, lines 59- 67, column 9, lines 1-25, column 10, lines 1-56).
As to claim 11, Belk discloses the electronic apparatus according to claim 3, wherein the analysis unit is configured to perform the analysis focusing on a specific spectral component, based on the parts of meat ( column 3, lines 56-67, column 4, lines 1-9, 63-67, column 5 lines 10-39) .
As to claim 12, Belk discloses the electronic apparatus according to claim 1, wherein at least any one of the type of the food to he analyzed, the demanded accuracy of the analysis, and the processing to be performed after the analysis is set by a user ( column 4, lines 40-51).
Regarding claim 13, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1. Regarding claim 13, Belk further teaches illumination system (see fig 1, element 26, illumination of the meat see column 5, lines 27- 38). 
Regarding claim 14, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 1.
.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over by Belk et al., (US. 6,198,834), as applied to above claims  1, 3- 7, 10 - 15  in view of  Farkas et al., (US PGPUB NO. 20190293620 ).
	Regarding claim 2, Belk discloses perform a method for predicting the 
palatability of meat, the method comprising: analyzing the image data to 
distinguish at least one area of interest of the meat; analyzing the image data 
corresponding to the area of interest to measure at least one characteristic of 
the lean section based on the image data; and predicting the palatability of 

	Belk fails to teach machine learning using spectral features. 
	Farkas teaches Machine Learning operation of the present system can identify which spectral features are important to differentiate between biological samples  such as food samples.  Such machine learning helps the Classifier to weight specific molecular, compositional components relative to each other for final classification.  Machine learning also trains the expert system which combination of compositional, molecular, or chemical components becomes relevant and potentially important for classification optimization.  Artificial intelligence in the system can establish a strategy where the classification can be optimized for either speed and/or accuracy by filtering most differentiating spectral features and removing the redundant data (see para 0123). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention was made to have modify Belk by the teaching of machine learning as taught by Farkas 
The suggestion/motivation for doing so would have been  to optimized speed and/or accuracy by filtering most differentiating spectral features and removing the redundant data by the teaching as taught by Farkas  (as suggested by  Farkas see  para 0123). 
Regarding claim 9, it is interpreted and thus rejected for the same reasons as applied above in the rejection of claim 2.
Allowable Subject Matter
8.	Claims 8, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other prior art cited 
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US. Patent  8993964, 6649412, 5088822, 8774,469,  6434496, 5088822, US PGPUB NO. 20140293277, 20120035276, 20090087033.






Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA C CHAWAN whose telephone number is (571)272-7446.  The examiner can normally be reached on M- F 8 am -5.00 pm Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Park Chan can be reached on 571-272-740909.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Sheela C Chawan/
Primary Examiner, Art Unit 2669